UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2012 Commission File Number 000-32629 China Ceetop.com, Inc. (Exact name of registrant as specified in charter) Oregon 98-0408707 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) A2803, Lianhe Guangchang, 5022 Binhe Dadao, Futian District,Shenzhen, China (Address of principal executive offices) (Zip Code) (86-755) 3336-6628 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated Filer ¨ Non-accelerated filer ¨ (Do not check if smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 21, 2012, the Company had outstanding 32,281,063 shares of its common stock, par value $0.001. Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q, including "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 2 of Part I of this report include forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "proposed," "intended," or "continue" or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other "forward-looking" information. There may be events in the future that we are not able to accurately predict or control. Before you invest in our securities, you should be aware that the occurrence of any of the events described in this Quarterly Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline and you could lose all or part of your investment. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report to conform these statements to actual results. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (unaudited and audited) F-2 Consolidated Statements of Income and Comprehensive Income (unaudited) F-3 Consolidated Statements of Cash Flows (unaudited) F-4 Consolidated Statements of Stockholders’Equity (unaudited) F-5 Notes to Consolidated Financial Statements (unaudited) F-6 - F-17 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3.Quantitative and Qualitative Disclosures about Market Risk 7 Item 4.Controls and Procedures 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3.Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5.Other Information 8 Item 6.Exhibits 8 Signatures 9 2 PART I – FINANCIAL INFORMATION CHINA CEETOP.COM, INC. CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2012 3 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders of China Ceetop.com, Inc. We have reviewed the accompanying Consolidated Balance Sheet of China Ceetop.com, Inc. as of March 31, 2012, and the related Consolidated Statements of Income and Comprehensive Income for three months ended March 31, 2012 and 2011, Consolidated Statements of Cash Flows and Consolidated Statement of Stockholders’ Equity for the three months ended March 31, 2012.China Ceetop.com, Inc.’s management is responsible for these financial statements. We conducted our reviews in accordance with standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the Consolidated Balance Sheet of China Ceetop.com, Inc. as of December 31, 2011 and the related Consolidated Statements of Income and Comprehensive Income and Consolidated Statement of Cash Flows and Consolidated Statement of Stockholders’ Equity for the year then ended; and in our report dated April 12, 2012 we expressed an unqualified opinion on those financial statements.In our opinion, the information set forth in the accompanying Consolidated Balance Sheet as of December 31, 2011, is fairly stated, in all material respects, in relation to the Consolidated Balance Sheet from which it has been derived. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company incurred a net loss of $238,299 for the three months ended March 31, 2012 and has accumulated deficit of $4,563,947 at March 31, 2012.These matters are discussed in Note 2 to the consolidated financial statements that raises substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are described in Note 2.These consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Clement C. W. Chan & Co. Certified Public Accountants 3/F., & 5/F., Heng Shan Centre, 145 Queen’s Road East, Wanchai, Hong Kong F-1 CHINA CEETOP.COM, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, Notes (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable 3 Advances to suppliers 3 - Deposits and other receivables Inventories 3 Prepayments Total Current Assets Property and equipment, net 3 Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current and Total Liabilities Accounts payable $ $
